Citation Nr: 1034541	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  04-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
service-connected disabilities.

2.  Entitlement to a disability rating in excess of 10 percent 
for hiatal hernia.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Togus, Maine Department of 
Veterans' Affairs (VA) Regional Office (RO).  The case has since 
been transferred to the Detroit, Michigan VARO.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in June 2006.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in December 2006 
and August 2007 for further development.

The Board notes that the Veteran perfected a timely appeal on the 
issue of service connection for an acquired mental disorder, 
claimed as depression, to include as secondary to service-
connected disabilities, in April 2006.  However, as it appears 
from the record that no further action has been taken on this 
issue, it will be addressed in the remand below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As reflected below, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent to 
his claims for service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
service-connected disabilities and for a disability rating in 
excess of 10 percent for hiatal hernia.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Regrettably, 
it is again necessary to return this case to the RO/AMC in order 
to ensure that the Veteran's right to due process is preserved.

An Acquired Psychiatric Disorder

The Veteran has perfected a timely appeal concerning the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.  (See Rating Decision, dated 
April 2005; Notice of Disagreement, received June 2005; Statement 
of the Case, dated February 2006; and Substantive Appeal, 
received April 2006).  In the April 2006 VA form 9, received on 
this discrete issue, the Veteran checked the box noting that he 
did not want a Board hearing and requested a "local hearing."  
It appears that no hearing was held on this issue.  Therefore, 
upon remand, the RO/AMC should schedule the Veteran for a hearing 
before a Decision Review Officer (DRO).  

Hiatal Hernia

In an August 2010 informal hearing presentation, the Veteran's 
representative argued that it had been over three years since his 
last VA examination and requested that a new examination be 
provided.  The representative also stated that the Veteran had 
reported his condition had worsened and thus a new VA examination 
was warranted.  

As the Veteran was last provided a VA examination in January 
2007, approximately three and a half years ago and the Veteran 
reported that his condition has worsened, the Board finds that a 
current VA examination is necessary to adequately evaluate the 
claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
personal hearing before a DRO at the local RO 
to address the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, claimed as depression, 
to include as secondary to service-connected 
disabilities.  In doing so, the Veteran 
should be notified at his latest address of 
record, of the hearing location, date and 
time.

2.  The Veteran should be scheduled for a VA 
gastrointestinal examination (digestive 
disorders) by an appropriate specialist, in 
order to determine the current nature and 
severity of the Veteran's service-connected 
hiatal hernia.  The claims folder and a copy 
of this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination, specifically to include a 
review of the recently obtained private 
medical records from August 2005 to June 2009 
demonstrating treatment for several 
gastrointestinal disorders including:  
gastroesophageal reflux disease (GERD), 
gastritis, peptic ulcer disease, mucosal 
thickening of the esophagus and gastric ulcer.  
The examination report is to contain a 
notation that the examiner reviewed the claims 
file.  

The evaluation should consist of all necessary 
testing.

The examiner is asked to offer an opinion 
addressing the following questions: 

(a).  Does the Veteran have a current 
diagnosis of hiatal hernia?  If not, are 
there any residuals of hiatal hernia or any 
related gastrointestinal disorders present?
 
(b).  Is the Veteran's current hiatal hernia, 
residuals thereof or a related 
gastrointestinal condition characterized by 
persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment 
of health?

(c).  Is the Veteran's current hiatal hernia, 
residuals thereof or a related 
gastrointestinal condition characterized by 
symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate 
anemia, or other symptoms combinations 
productive of severe impairment of health?

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


